           Case 3:19-cv-00366-MMD-CLB Document 41 Filed 11/02/20 Page 1 of 7




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     MICHAEL LEON WILLIAMS,                           Case No. 3:19-cv-00366-MMD-CLB
7                                      Petitioner,
                                                                      ORDER
8            v.
9
      WILLIAM GITTERE, et al.,
10
                                   Respondents.
11

12

13   I.     Summary

14          This is a habeas corpus action initiated pro se, under 28 U.S.C. § 2254, by Michael

15   Leon Williams, an individual incarcerated at the Northern Nevada Correctional Center in

16   Carson City, Nevada. Respondents have filed a motion to dismiss (“Motion”) (ECF No.

17   21)1. The Court will grant the Motion and dismiss this action.

18   II.    Background

19          Williams was convicted on April 1, 2009, following a jury trial in Nevada’s Eighth

20   Judicial District Court (Clark County), of attempted robbery, battery with substantial bodily

21   harm, and destroying evidence. (ECF No. 26-13.) He was sentenced for attempted

22   robbery and battery under the Large Habitual Criminal Statute, to two consecutive

23   sentences of life in prison with minimum parole eligibility of 10 years. (Id.) For the crime

24   of destroying evidence, he was sentenced to one year in the Clark County Detention

25   Center, to run concurrent with the sentence for battery. (Id.)

26   ///

27
            1Williamsfiled an opposition to the Motion (ECF No. 34) and Respondents filed a
28
     reply (ECF No. 40).
           Case 3:19-cv-00366-MMD-CLB Document 41 Filed 11/02/20 Page 2 of 7




1           Williams appealed from the judgment of conviction, and the Nevada Supreme

2    Court affirmed on May 28, 2010. (ECF No. 27-1.)

3           On June 20, 2011, Williams filed a state post-conviction petition for writ of habeas

4    corpus. (ECF Nos. 27-7, 27-10) The state district court denied relief on March 5, 2012.

5    (ECF No. 28-2.) Williams appealed, and the Nevada Supreme Court affirmed on May 14,

6    2013. (ECF No. 28-14.)

7           On June 16, 2013, Williams initiated a federal habeas corpus action in this Court.

8    See Williams v. Baker, et al., Case No. 3:13-cv-00334-RCJ-WGC (D. Nev. June 16,

9    2013). The Court takes judicial notice of the proceedings in that case. The Court denied

10   Williams’ petition, and denied a certificate of appealability on June 29, 2016. Id. at ECF

11   Nos. 50, 51. Williams appealed, and on November 7, 2016, the Ninth Circuit Court of

12   Appeals denied his request for a certificate of appealability. Id. at ECF No. 56. The United

13   States Supreme Court denied Williams’ petition for a writ of certiorari on April 24, 2017.

14   Id. at ECF No. 58.

15          On January 11, 2017, Williams filed a motion in the state district court requesting

16   amendment of the judgment of conviction. (ECF No. 28-35.) He requested the judgment

17   be amended to include a citation to NRS § 207.010, Nevada’s Large Habitual Criminal

18   Statute under which he was sentenced, and to omit reference to C229397, the case

19   number of one of the two consolidated cases in which he was convicted. (Id.) The State

20   did not oppose that motion. (ECF No. 28-36.) On February 7, 2017, the state district court

21   ordered that the judgment would be amended to include reference to NRS § 207.010.

22   (ECF No. 22-12 at 102.) Williams then filed a petition for writ of mandamus in the Nevada

23   Supreme Court, requesting that the amended judgment be entered and that it not include

24   a reference to Case Number C229397, and the Nevada Supreme Court denied that

25   petition. (ECF Nos. 29-2, 29-13.)

26          The state district court filed the amended judgment of conviction on April 14, 2017.

27   (ECF No. 4-1 at 54-55.) The amended judgment differed from the original judgment in two

28   respects. First, a citation to NRS § 207.010 was inserted following the words “Large
                                                  2
          Case 3:19-cv-00366-MMD-CLB Document 41 Filed 11/02/20 Page 3 of 7




1    Habitual Criminal Statute,” and second, the caption was changed to omit the reference to

2    Case Number C229397 and also to refer to a different department of the court. (ECF Nos.

3    26-13, 4-1 at 54-55.)

4          Williams then appealed, and the Nevada Supreme Court consolidated his four

5    separate appeals and dismissed them on September 20, 2017, stating:

6
           Our review of these appeals reveals a jurisdictional defect. It appears the
7          appellant was not aggrieved by the amended judgment of conviction
8          because the district court did not make any substantive changes to the
           judgment, but simply added the number (NRS 207.010) of the large habitual
9          criminal statute. See NRS 177.015 (only an aggrieved party may appeal).
           Accordingly, we conclude that we lack jurisdiction over these appeals, and
10         we order these appeals dismissed.
11

12   (ECF No. 29-30 at 3.) On October 24, 2017, the Nevada Supreme Court denied rehearing
13   of two of the appeals. (ECF No. 29-37.)
14         On March 7, 2018, Williams filed a second state habeas petition. (ECF No. 30-2.)
15   The state district court denied that petition, as procedurally barred, on June 15, 2018.
16   (ECF No. 30-18.) Williams appealed, and the Nevada Supreme Court affirmed on April
17   12, 2019. (ECF No. 30-27.) With respect to Williams’ argument that the amendment of
18   the judgment was cause for his procedural defaults, the Nevada Supreme Court stated:
19         Appellant argues that he had good cause because the district court entered
20         an amended judgment of conviction in 2017. The amended judgment of
           conviction only provided good cause as to challenges to the amendment,
21         not as to claims that could have been raised in a timely petition. See Sullivan
           v. State, 120 Nev. 537, 541–42, 96 P.3d 761, 764–65
22         (2004); Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003).
           Appellant's claim that the amendment was defective because it did not refer
23         to the subsection of NRS 207.010 under which he was adjudicated is
24         without merit. The judgment of conviction was amended in the exact manner
           that appellant requested, so appellant cannot now complain about the lack
25         of specificity in the amendment. More importantly, the district court at
           sentencing and in the original judgment of conviction stated that it was
26         adjudicating appellant a large habitual criminal, a term commonly used to
           refer to NRS 207.010(1)(b). As there is no confusion regarding appellant’s
27         parole eligibility or which subsection he was adjudicated under, the
28         amended judgment of conviction substantially conforms with the

                                                 3
            Case 3:19-cv-00366-MMD-CLB Document 41 Filed 11/02/20 Page 4 of 7




            requirements of NRS 176.105(1)(c). Likewise, his argument that the
1           amended judgment of conviction was defective because it did not state the
2           case numbers for both district court cases, which were consolidated in the
            trial proceedings, is without merit as the amended judgment of conviction
3           refers to the lead case. Thus, because appellant's claims challenging the
            amended judgment of conviction lack merit, they do not provide good cause
4           or prejudice in this case.
5    (Id. at 3-4.)
6           Williams then initiated this—his second—federal habeas corpus action on June 2,
7    2019. (ECF No. 4.) Respondents filed their Motion, arguing that Williams’ petition is
8    successive and that he has not obtained the required leave from the Ninth Circuit Court
9    of Appeals to file a successive petition, that his petition is untimely, that one of his claims
10   in procedurally defaulted, and that several of his claims are unexhausted in state court.
11   (ECF No. 21.) The Court agrees that Williams’ petition is successive.
12   III.   Discussion
13          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) places
14   stringent restrictions on the filing of “second or successive” habeas petitions. See Burton
15   v. Stewart, 549 U.S. 147, 152-53 (2007) (per curiam). First, a district court must dismiss
16   any claim presented in a prior petition. See 28 U.S.C. § 2244(b)(1). Second, a new claim
17   not raised in a prior petition must be dismissed, unless: (1) the claim rests on a new,
18   retroactive rule of constitutional law, or (2) the factual basis of the claim was not previously
19   discoverable through due diligence and the new facts establish by clear and convincing
20   evidence that no reasonable factfinder would have found the applicant guilty of the
21   underlying offense. See 28 U.S.C. § 2244(b)(2). Even if a successive petition is permitted
22   under these rules, leave of the court of appeals is required before the successive petition
23   may be pursued in a district court. See 28 U.S.C. § 2244(b)(3)(A). These requirements
24   are jurisdictional and cannot be waived. See Burton, 549 U.S. at 153, 157.
25          However, not every federal habeas petition filed after denial of an earlier petition
26   is subject to the AEDPA rules regarding successive petitions. See Magwood v. Patterson,
27   561 U.S. 320, 323-26 (2010). In Magwood, the Supreme Court held that a petition is not
28   “successive” if there is a new, intervening judgment between the denial of a prior federal
                                                    4
           Case 3:19-cv-00366-MMD-CLB Document 41 Filed 11/02/20 Page 5 of 7




1    habeas petition and the filing of a subsequent petition. See id.; see also Turner v. Baker,

2    912 F.3d 1236, 1239 (9th Cir. 2019) (“’Second or successive,’ however, ought not be

3    interpreted literally—it is a ‘term of art.’”) (quoting Slack v. McDaniel, 529 U.S. 473, 486

4    (2000)). Where a subsequent petition follows amendment of the judgment of conviction,

5    the question whether the subsequent petition is successive within the meaning of AEDPA

6    turns on the nature of the amendment of the judgment. “[S]ince Magwood, lower courts

7    have had to decide how significant the change to a judgment must be to create a new

8    judgment.” Turner, 912 F.3d at 1239 (amended judgment granting credit for time served

9    was an intervening judgment, such that subsequent petition was not successive); see

10   also Gonzalez v. Sherman, 873 F.3d 763, 774 (9th Cir. 2017) (amended judgment altering

11   presentence credits was an intervening judgment); see also Wentzell v. Neven, 674 F.3d

12   1124, 1127-28 (9th Cir. 2012) (amended judgment vacating one of three counts was an

13   intervening judgment).

14          In Gonzalez, the court of appeals contrasted an amended judgment that corrected

15   a substantive error affecting a petitioner’s sentence with an amended judgment correcting

16   a mere “scrivener’s error”:

17
            A scrivener's error occurs when there is a discrepancy between the court's
18          oral pronouncement of the judgment and the written record of that judgment
19          in the minute order or in the abstract of judgment. For example, a scrivener's
            error occurs if the oral pronouncement of judgment is “5 years” but the clerk
20          writes “50 years” in the written document reflecting that judgment. Under
            California law, when there is a difference between the trial court's oral
21          judgment and the written abstract of judgment, the oral pronouncement
            controls as it constitutes the actual judgment. [Citation omitted.] Correcting
22
            a scrivener's error in the abstract of judgment does not lead to a new
23          judgment because the judgment itself does not change, only the written
            record that erroneously reflects that judgment. In the above example, the
24          judgment pronounced orally would remain at 5 years and the abstract of
            judgment would be amended to correctly reflect that 5-year judgment.
25          Unlike an error in the calculation of credits when the oral judgment itself is
            in error such that both the judgment and abstract of judgment must be
26
            amended, a scrivener's error carries no legal consequences as it is only the
27          record that must be corrected and that record does not contain the actual
            judgment or the actual sentence to be served.
28
                                                  5
           Case 3:19-cv-00366-MMD-CLB Document 41 Filed 11/02/20 Page 6 of 7




1    873 F.3d at 772 (footnote omitted). And, in Turner, the court of appeals discussed, as

2    follows, the distinction it made in Gonzalez:

3
            We confronted that question in Gonzalez. Our decision provided an
4           example of a change to a judgment that does not constitute a new judgment:
5           the correction of a scrivener's error. Gonzalez, 873 F.3d at 769, 772. “A
            scrivener's error occurs when there is a discrepancy between the court's
6           oral pronouncement of the judgment and the written record of that judgment
            in the minute order or in the abstract of judgment.” Id. at 772. We reasoned
7           that when an amended judgment corrects a scrivener's error, it does not
            change the underlying judgment, but “only the written record that
8
            erroneously reflects that judgment.” Id. As a result, an amended judgment
9           correcting a scrivener's error has no legal consequences, and thus is not a
            new judgment.
10
            Gonzalez contrasted the correction of a scrivener's error with “a court's
11          recalculation and alteration of the number of time-served or other similar
            credits awarded to a petitioner,” which does constitute a new judgment. Id.
12
            at 769. In so holding, we relied on—and limited our holding to—California
13          law. Id. California requires prison officials to subtract a defendant's time
            served from the number of days to which the defendant would have
14          otherwise been sentenced. Cal. Penal Code § 2900.5(a). Therefore, when
            an amended judgment awards a prisoner credit for time served, it affects
15          “the number of days a convicted individual will spend in prison.” Gonzalez,
            873 F.3d at 769.
16

17          “Critical[ ]” to our holding in Gonzalez was the fact that a judgment that does
            not include a prisoner's credit for time served is legally invalid. Id. California
18          law requires courts to correct a judgment that does not include a prisoner's
            time served whenever it is discovered. Id. (citing People v. Karaman, 4
19          Cal.4th 335, 14 Cal.Rptr.2d 801, 842 P.2d 100, 109 n.15 (1992); People v.
20          Taylor, 119 Cal.App.4th 628, 14 Cal.Rptr.3d 550, 563 (2004) ). Thus, an
            amended judgment awarding a defendant credit for time served “remove[s]
21          an invalid basis for incarcerating [the defendant], and provide[s] a new and
            valid intervening judgment to which” the defendant is held in custody. Id. at
22          770.
23   912 F.3d at 1239.

24          Turning to the amended judgment in this case, it is plain to the Court that the

25   amendment, which altered the caption of the judgment to omit the case number of one of

26   the consolidated cases and change the court department number, and which inserted in

27   the body of the judgment a citation to NRS § 207.010, Nevada’s Large Habitual Criminal

28   Statute, only corrected scrivener’s errors. The amendment did not affect Williams’

                                                     6
           Case 3:19-cv-00366-MMD-CLB Document 41 Filed 11/02/20 Page 7 of 7




1    sentence or the legal basis for the imposition of that sentence. Under Supreme Court and

2    Ninth Circuit Court of Appeals authority, the amended judgment in this case is not an

3    intervening judgment such as would allow for a new federal habeas petition free of

4    AEDPA’s restrictions on successive petitions.

5           Therefore, before Williams may pursue a federal habeas petition such as that in

6    this case, he must obtain leave to do so from the Ninth Circuit Court of Appeals. See 28

7    U.S.C. § 2243(b)(3). Absent such leave, this Court is without jurisdiction to consider

8    Williams’ petition. See Burton, 549 U.S. at 153, 157. The Court will grant Respondents’

9    Motion on this ground and declines to address Respondents’ other arguments.

10          It is therefore ordered that Respondents’ Motion to Dismiss (ECF No. 21) is

11   granted. This action is dismissed.

12          It is further ordered that, because jurists of reason would not find this ruling

13   debatable or wrong, Petitioner is denied a certificate of appealability.

14          It is further ordered that the Clerk of the Court is directed to enter judgment

15   accordingly.

16          DATED THIS 2nd Day of November 2020.

17

18
                                               MIRANDA M. DU
19                                             CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28
                                                  7
